IN THE SUPREME COURT OF THE STATE OF NEVADA


                 GINGER P.,                                               No. 85002
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT                              FILE
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF CLARK;                           NOV 1 8 2022
                 AND THE HONORABLE CYNTHIA N.
                 GIULIANI, DISTRICT JUDGE,
                 Respondents,
                 and
                 CLARK COUNTY DEPARTMENT OF
                 FAMILY SERVICES; AND C. A., MINOR
                 CHILD,
                 Real Parties in Interest.

                                  ORDER DENYING PETITION FOR
                               A WRIT OF MANDAMUS OR PROHIBITION
                            This is an original petition for a writ of mandamus or
                prohibition challenging a district court order denying a request for
                placement of a minor child. Having considered the petition, the answers,
                the reply, and the supporting documentation, we are not persuaded that our
                extraordinary and discretionary intervention is warranted. Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing
                that the party seeking writ relief bears the burden of showing such relief is
                warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
                818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is an
                extraordinary remedy and that this court has sole discretion in determining
                whether to entertain a writ petition).
                            Nothing in the supporting documents indicates that the district
                court's factual findings regarding the child's best interest, which is the main
                consideration, •were clearly erroneous or arbitrary or capricious. Philip R.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                            22,-- 3(forl
                v. Eighth Judicial Dist. Court, 134 Nev. 223, 228-29, 416 P.3d 242, 247-48
                (2018) (explaining that in considering a placement decision in light of NRS
                128.110's familial preference, the main consideration is the child's best
                interest); see also Ellis v. Carucci, 123 Nev. 145, 152, 161 P.3d 239, 244
                (2007) (providing that this court leaves witness credibility determinations
                to the district court).   Additionally, the district court's consideration of
                petitioner's motion to intervene and be recognized as a person of special
                interest on the same date as the placement hearing does not warrant our
                extraordinary relief given that petitioner would not have been permitted to
                conduct discovery or serve subpoenas. NRS 432B.457 (permitting a person
                of special interest to be notified of plans regarding the child and to testify
                at placement hearings); see, e.g., NRCP 26 (permitting parties to conduct
                discovery). Accordingly, we
                             ORDER the petition DENIED.1



                                                                   , C.J.
                                           arraguirre


                      Mei-ticc4-0           J.                                        , Sr.J.
                Stiglich




                cc:   Hon. Cynthia N. Giuliani, District Judge, Family Court Division
                      Rosenblum Allen Law Firm
                      Burger Meyer, LLP
                      Clark County District Attorney/Civil Division
                      Eighth District Court Clerk


                      1The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision in this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1V47A